Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 1 of 19




                                              3:21-cv-05069-RAJ
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 2 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 3 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 4 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 5 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 6 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 7 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 8 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 9 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 10 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 11 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 12 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 13 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 14 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 15 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 16 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 17 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 18 of 19
Case 3:21-cv-05069-RAJ Document 4 Filed 02/11/21 Page 19 of 19
